DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8-11, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over HUESMANN (U.S. Publication No. 2015/0267061, hereinafter HUESMANN) in view of AMBROSE et al. (U.S. Publication No. 2011/0177352, hereinafter AMBROSE).
Regarding claim 1, HUESMANN teaches a waterborne coating compositions comprising 10-35% by weight of one or more fluoropolymer, one or more crosslinking agent (e.g. blocked isocyanate), and 0-40% by weight of an auxiliary binder consisting of one or more of polyethersulfone, polyphenylene sulfide, polyamide, polyimide, acrylic polymers, and etc. (Abstract; [0017]). 
The fluoropolymer is one of polytetrafluoroethylene, tetrafluoroethylene-hexafluoropropylene copolymer, ethylene-tetrafluoroethylene copolymer, and etc. [0016]. The term “acrylic polymer” includes both homopolymers and copolymers [0044]. The aqueous coating composition further comprises fillers and pigments including metal phosphates and mixed metal phosphates such as zinc phosphates, zinc aluminum phosphate, and calcium zinc phosphates [0096-0097]. The coating composition is suitable for protecting a variety of metal or non-metal substrates from a range of corrosive liquids or gas such as seawater and acid fog [0107-0111]. 
However, HUESMANN does not teach a phosphatized acrylic polymer wherein the phosphatized acrylic is prepared from a reaction mixture of at least one non-phosphatized acrylic monomer and at least one phosphatized acrylic monomer, wherein the phosphatized acrylic monomer comprises at least 0.5 weight percent of the reaction mixture, based on the weight of the non-phosphatized acrylic monomer and the phosphatized acrylic monomer, wherein the phosphatized acrylic monomer comprises a polymerizable group and a phosphate group. 
In the same field of endeavor of waterborne coating compositions, AMBROSE teaches the coating composition comprises acrylic copolymer resin particles which is a reaction product of reactants. The reactants further comprises a phosphate-functional monomer, i.e., an acrylic monomer with a phosphate functionality. Examples of such monomers, include phosphoethyl(meth)acrylate and the 
Given HUESMANN teaches the waterborne coating composition comprises acrylic copolymers, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the acrylic copolymer resin particles of AMBROSE with the coating composition of HUESMANN for its art recognized function as a binder component in coating compositions as taught by HUESMANN. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 2, HUESMANN teaches the waterborne coating composition comprises one or more crosslinking agent (e.g. blocked isocyanate) (Abstract; [0017 and 0073]). 
Regarding claims 5 and 6, HUESMANN teaches the waterborne coating composition comprises acrylic copolymer resin particles has a weight average molecular weight (Mw) is in the range of 10,000 to 1,000,000 grams per mole [0034]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine 
Regarding claims 8 and 10, HUESMANN teaches the coating composition further comprises crosslinking agent (Abstract; [0030]) and fillers including mica [0097].
Regarding claim 9, HUESMANN teaches the coating composition comprises 0-40% by weight of an auxiliary binder consisting of one or more of polyethersulfone, polyphenylene sulfide, polyamide, polyimide, polyurethane, acrylic polymers, and etc. (Abstract; [0017]). Note: polyamide, polyimide, and polyurethane are thermoplastic polymers. 
Regarding claims 11, HUESMANN teaches the applying the coating composition onto a metal substrate [0103-0106]. 
Regarding claim 27, HUESMANN teaches the waterborne coating composition comprises water and co-solvents. The liquid carrier comprises at least 70% by weight and less than 30% by weight of co-solvents [0089-0092] which would satisfy solvent based coating as claimed. 

Claims 4 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over HUESMANN (U.S. Publication No. 2015/0267061, hereinafter HUESMANN) in view of AMBROSE et al. (U.S. Publication No. 2011/0177352, hereinafter AMBROSE) in further view of LIN (U.S. Publication No. 2011/0120344, hereinafter LIN). 
Regarding claims 4 and 12-16, the combined disclosures of HUESMANN and AMBROSE substantially teaches the present invention, see paragraphs 6-9 above. More specifically, HUESMANN teaches the waterborne coating composition comprises one or more crosslinking agent (e.g. blocked isocyanate) (Abstract; [0017 and 0073]). The aqueous coating composition further comprises fillers and 
However, the combined disclosures do not teach the blocked isocyanate is present in an amount greater than zero and up to 20 weight percent. 
In the same field of endeavor of coating composition, LIN teaches the composition comprising the surface active adhesion promoting agent such as a blocked isocyanate functional siloxane containing material. Addition of small amount of the adhesion promoting agent to a coating composition, especially clearcoat compositions, helps to provide adhesion to a variety of materials that may be subsequently applied to the coating composition (Abstract; [0036]). The adhesion promoting agent can be added in amounts in the range of from 0.5 percent to 7 percent by weight based on the total weight of binder components in the clearcoat composition [0089-0090]. The clearcoat composition is used for multilayer coating including a primer layer, clearcoat layer, and substrate [0095].
Given HUESMANN teaches waterborne coating composition comprises one or more crosslinking agent (e.g. blocked isocyanate) (Abstract; [0017 and 0073]), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the blocked isocyanate of LIN with the combined disclosures of HUESMANN and AMBROSE for the benefit of promoting adhesion to a variety of materials that may be subsequently applied to the coating composition as taught by LIN (Abstract; [0036]). 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HUESMANN (U.S. Publication No. 2015/0267061, hereinafter HUESMANN) in view of AMBROSE et al. (U.S. Publication No. 2011/0177352, hereinafter AMBROSE) in further view of CHEN et al. (U.S. Publication No. 2015/0166827, hereinafter CHEN).
Regarding claim 7, the combined disclosures of HUESMANN and AMBROSE substantially teaches the present invention, see paragraphs 6-9 above. However, the combined disclosures fails to teach wherein the blocked isocyanate does not react with functional groups on the phosphatized acrylic polymer or functional groups on the fluoropolymer to crosslink the coating composition. 
In the same field of endeavor of coating composition, CHEN teaches the composition comprising blocked isocyanate such as organic blocked isocyanates including TRIXENE BI 7961 and TRIXENE BI 7982 (Abstract; [0041]). As indicated by the present specification, TRIXENE BI 7961 and TRIXENE BI 7982 are blocked isocyanate that do not react with functional groups on the phosphatized acrylic polymer or functional groups on the fluoropolymer to crosslink the coating composition. The coating composition can be applied to metal substrates [0059]. 
Given HUESMANN teaches the coating composition comprises blocked isocyanates (Abstract; [0017]), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the blocked isocyanate of HUESMANN for the blocked isocyanate of CHEN for its art recognized function. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).


Response to Arguments
The Office Action mailed 07/22/2021 has been modified in light of the claim amendments received 10/21/2021. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763